10
11
12

13°

14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

) Case 8:19-cr-00208-DOC Documents Filed 12/12/19 Page 1of21 Page ID #:16
“PILED

f

NICOLA T. HANNA
United States Attorney
BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division
VIBHAV MITTAL (Cal. State Bar No.: 257874)
Assistant United States Attorney ae
Deputy Chief, Santa Ana Branch Office

United States Courthouse

4i1 W. Fourth Street, 8th Floor

Santa Ana, California 92701

Telephone: (714) 338-3534

Facsimile: |(714) 338-3708

E-Mail: Vibhav.Mittal@usdoj.gov

 

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No SA CR 19- 0 0 2 08- po

Plaintiff, PLEA AGREEMENT FOR DEFENDANT
YAOWALUCK PONGSAMART

 

 

Vv.
YAOWALUCK PONGSAMART,

Defendant.

 

 

‘

lL. This constitutes the plea agreement between YAOWALUCK
PONGSAMART (“defendant”) and the United States Attorney’s Office for
the Central District of California (the “USAO”) in the above- .
captioned case. This agreement is limited to the USAO and cannot
bind any other federal, state, local, or foreign prosecuting,

enforcement, administrative, or regulatory authorities.

 

DEFENDANT’ S OBLIGATIONS
2. Defendant agrees to:
a. Give up the right to indictment by a grand jury and,
at the earliest opportunity requested by the USAO and provided by the

Court, appear and plead guilty to a single-count information in the

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00208-DOC Document8 Filed 12/12/19 Page 2of21 Page ID #:17

form attached to this agreement as Exhibit A or a substantially
Similar: form, which charges defendant with False Statements to
Government Agency, in violation of 18 U.S.C. § 1001(a) (2).

b. Not contest facts agreed to in this agreement.

Cc. Abide by all agreements regarding sentencing contained
in this agreement.

d. Appear for ail court appearances, surrender as ordered
for service of sentence, obey all conditions of any bond, and obey
any other ongoing court order in this matter.

e. Not commit any crime; however, offenses that would be
excluded for sentencing purposes under United States Sentencing
Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not
within the scope of this agreement.

f. Be truthful at all times with the United States
Probation and Pretrial Services Office and the Court.

g. Pay the applicable special assessment at or before the
time of sentencing unless defendant has demonstrated a lack of
ability to pay such assessments.

THE USAO’S OBLIGATIONS

 

3. The USAO agrees to:
a. Not contest facts agreed to in this agreement.
b. Abide by all agreements regarding sentencing contained
in this agreement.
on At the time of sentencing, provided that defendant
demonstrates an acceptance of responsibility for the offense up to
and including the time of sentencing, recommend a two-level reduction

in the applicable Sentencing Guidelines offense level, pursuant to

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:19-cr-00208-DOC Document8 Filed 12/12/19 Page 3of21 Page ID #:18

U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an
additional one-level reduction if available under that section.

ad. Except for criminal tax violations (including
conspiracy to commit such violations chargeable under 18 U.S.C.
§ 371), not further criminally prosecute defendant for violations of
18 U.S.C. § 1920 and 18 U.S.C. § 1341 arising out of defendant’s
conduct described in the agreed-to factual basis set forth in
paragraph 10 below. Defendant understands that the USAO is free to
criminally prosecute defendant for any other unlawful past conduct or
any unlawful conduct that occurs after the date of this agreement.
Defendant agrees that at the time of sentencing the Court may
consider the uncharged conduct in determining the applicable
Sentencing Guidelines range, the propriety and extent of any
departure from that range, and the sentence to be imposed after
consideration of the Sentencing Guidelines and all other relevant
factors under 18 U.S.C. § 3553(a).

e. Recommend that defendant be sentenced to a one-year
term of probation.

NATURE OF THE OFFENSE

 

4, Defendant understands that for defendant to be guilty of
the crime charged in the single-count information, that is, False
Statements to Government Agency, in violation of Title 18, United
States Code, Section 1001 (a) (2), the following must be true: (1) the
defendant made a false statement; (2) the statement was made in a
matter within the jurisdiction of the United States Postal Service-
Office of Inspector General (“USPS-OIG”); (3) the defendant acted
willfully; that is, the defendant acted deliberately and with
knowledge both that the statement was untrue and that her conduct was

3

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:19-cr-00208-DOC Document8 Filed 12/12/19 Page4of21 Page ID#:19

unlawful; and (4) the statement was material to the activities or
decisions of the USPS-OIG; that is, it had a natural tendency to
influence, or was capable of influencing, the agency’s decisions or
activities.

PENALTIES AND RESTITUTION

 

5. Defendant understands that the statutory maximum sentence
that the Court can impose for a violation of Title 18, United States
Code, Section 1001(a) (2), is: five years of imprisonment; a three-
year period of supervised release; a fine of $250,000 or twice the
gross gain or gross loss resulting from the offense, whichever is
greatest; and a mandatory special assessment of $100.

6. Defendant understands that defendant will be required to
pay full restitution to the victim(s) of the offense to which
defendant is pleading guilty. Defendant agrees that, in return for
the USAO’s compliance with its obligations under this agreement, the
Court may order restitution to persons other than the victim(s) of
the offense to which defendant is pleading guilty and in amounts
greater than those alleged in the count to which defendant is
pleading guilty. In particular, defendant agrees that the Court may
order restitution to any victim of any of the following for any
losses suffered by that victim as a result: (a) any relevant conduct,
as defined in U.S.S.G. § 1B1.3, in connection with the offense to
which defendant is pleading guilty; and (b) any charges not
prosecuted pursuant to this agreement as well as all relevant
conduct, as defined in U.S.S.G. § 1B1.3, in connection with those
charges. The parties currently believe that the applicable amount of

restitution is approximately $82,000, but recognize and agree that

 
10

me

12

13

14

15

16

17.

18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:19-cr-00208-DOC Documents Filed 12/12/19 Page 5of21 Page ID #:20

this amount could change based on facts that come to the attention of
the parties prior to sentencing.

7. Defendant understands that supervised release is a period
of time following imprisonment during which defendant will be subject
to various restrictions and requirements. Defendant understands that
if defendant violates one or more of the conditions of any supervised
release imposed, defendant may be returned to prison for all or part
of the term of supervised release authorized by statute for the
offense that resulted in the term of supervised release, which could
result in defendant serving a total term of imprisonment greater than
the statutory maximum stated above.

8. Defendant understands that, by pleading guilty, defendant
may be giving up valuable government benefits and valuable civic
rights, such as the right to vote, the right to possess a firearm,
the right to hold office, and the right to serve on a jury.

Defendant understands that she is pleading guilty to a felony and
that it is a federal crime for a convicted felon to possess a firearm
or ammunition. Defendant understands that the conviction in this
case may also subject defendant to various other collateral
consequences, including but not limited to revocation of probation,
parole, or supervised release in another case and suspension or
revocation of a professional license. Defendant understands that
unanticipated collateral consequences will not serve as grounds to
withdraw defendant’s guilty plea.

9. Defendant and her counsel have discussed the fact that, and
defendant understands that, if defendant is not a United States
citizen, the conviction in this case makes it practically inevitable
and a virtual certainty that defendant will be removed or deported

5

 

 
10
il
12
13
14
15
16
17
18
19
20

21

22

23

24

295

26

27

28

 

 

Case 8:19-cr-00208-DOC Document8 Filed 12/12/19 Page 6of21 Page ID#:21

from the United States. Defendant may also be denied United States
citizenship and admission to the United States in the future.
Defendant understands that while there may be arguments that
defendant can raise in immigration proceedings to avoid or delay
removal, removal is presumptively mandatory and a virtual certainty
in this case. Defendant further understands that removal and
immigration consequences are the subject of a separate proceeding and
that no one, including her attorney or the Court, can predict to an
absolute certainty the effect of her conviction on her immigration
status. Defendant nevertheless affirms that she wants to plead
guilty regardless of any immigration consequences that her plea may
entail, even if the consequence is automatic removal from the United
States.

FACTUAL BASIS

10. Defendant admits that defendant is, in fact, guilty of the
offense to which defendant is agreeing to plead guilty. Defendant
and the USAO agree to the statement of facts provided below and agree
that this statement of facts is sufficient to support a plea of
guilty to the charge described in this agreement-and to establish the
Sentencing Guidelines factors set forth in paragraph 12 below but is
not meant to be a complete recitation of all facts relevant to the
underlying criminal conduct or all facts known to either party that
relate to that conduct.

In June 2004, defendant began working for the United States
Postal Service. In August 2014, the United States Department of
Labor, Office of Workers’ Compensation Programs (“DOL”) accepted
defendant’s claim for a traumatic injury on June 16, 2014, related to
her hand, wrist, and shoulder, when she was a mail carrier. Between

6

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:19-cr-00208-DOC Document8 Filed 12/12/19 Page 7of21 Page ID #:22

2014 and 2017, defendant submitted over 40 claim forms with DOL \
related to this injury. In each of the claim forms, defendant was
asked to report all earnings from employment outside of her federal
job. While receiving workers’ compensation benefits, defendant had
earnings from her restaurants, her container business, and her notary
business (all of which were based in Orange County, California).
However, defendant did not disclose any earnings from employment
outside of her federal job in the over 40 claim forms she submitted
to DOL. Between 2014 and 2017, defendant was paid approximately
$82,000 for these workers’ compensation claims.

USPS-OIG began investigating defendant in 2016 for workers’
compensation fraud. On October 18, 2017, in Orange County,
California, defendant made false statements to USPS-OIG Special
Agents. In particular, defendant falsely stated that: (1) she never
worked at the restaurants in Orange County, California that she
owned; (2) she only went to the restaurants in Orange County,
California that she owned at night when the restaurants were busy.

In fact, as defendant knew at the time she made the statements,
defendant worked at her restaurants during the day time, including
serving customers and taking and negotiating catering orders. The
statements were made in a matter within the jurisdiction of the USPS-
OIG. When making the statements to the USPS-OIG Special Agents,
defendant acted willfully; that is, the defendant acted deliberately
and with knowledge both that the statements were untrue and that her
conduct was unlawful. The statements were material to the activities
and decisions of the USPS-OIG; that is, they had a natural tendency
to influence, and were capable of influencing, the agency’s decisions

or activities.

 
10

11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:19-cr-00208-DOC Document8 Filed 12/12/19 Page 8of21 Page ID #:23

SENTENCING FACTORS

 

11. Defendant understands that in determining defendant's
sentence the Court is required to calculate the applicable Sentencing
Guidelines range and to consider that range, possible departures
under the Sentencing Guidelines, and the other sentencing factors set
forth in 18 U.S.C. § 3553(a). Defendant understands that the
Sentencing Guidelines are advisory only, that defendant cannot have
any expectation of receiving a sentence within the calculated
Sentencing Guidelines range, and that after considering the
Sentencing Guidelines and the other § 3553(a) factors, the Court will
be free to exercise its discretion to impose any sentence it finds
appropriate up to the maximum set by statute for the crime of
conviction.

12. Defendant and the USAO agree to the following applicable
Sentencing Guidelines factors:

Base Offense Level: 6 [U.S.8.G. § 2B1.1]

Loss More than $40,000 _ 6 [U.8.8.G. § 2B1.1(b) (1) (D)]

Defendant and the USAO reserve the right to argue that additional
specific offense characteristics, adjustments, and departures under
the Sentencing Guidelines are appropriate.

13. Defendant understands that there is no agreement as to
defendant’s criminal history or criminal history category.

14. Defendant and the USAO reserve the right to argue fora
sentence outside the sentencing range established by the Sentencing
Guidelines based on the factors set forth in 18 U.S.C. § 3553(a) (1),

(a) (2), (a) (3), (a) (6), and (a) (7).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00208-DOC Document8 Filed 12/12/19 Page9of21 Page ID#:24

WAIVER OF CONSTITUTIONAL RIGHTS

 

15. Defendant understands that by pleading guilty, defendant
gives up the following rights:
a. The right to persist in a plea of not guilty.
b. The right to a speedy and public trial by jury.
c. The right to be represented by counsel —-- and if
necessary have the Court appoint counsel -- at trial. Defendant

understands, however, that, defendant retains the right to be

represented by counsel -- and if necessary have the Court appoint
counsel -- at every other stage of the proceeding.
d. The right to be presumed innocent and to have the

burden of proof placed on the government to prove defendant guilty
beyond a reasonable doubt.

e. The right to confront and cross-examine witnesses
against defendant.

f. The right to testify and to present evidence in
opposition to the charges, including the right to compel the
attendance of witnesses to testify.

g. The right not to be compelled to testify, and, if
defendant chose not to testify or present evidence, to have that
choice not be used against defendant.

h. Any and all rights to pursue any affirmative defenses,
Fourth Amendment or Fifth Amendment claims, and other pretrial
motions that have been filed or could be filed.

WAIVER OF APPEAL OF CONVICTION

 

16. Defendant understands that, with the exception of an appeal
based on a claim that defendant’s guilty plea was involuntary, by
pleading guilty defendant is waiving and giving up any right to

9

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:19-cr-00208-DOC Document8 Filed 12/12/19 Page 10o0f21 Page ID #:25

appeal defendant’ s conviction on the offense to which defendant is
pleading guilty. Defendant understands that this waiver includes,
but is not limited to, arguments that the statute to which defendant
is pleading guilty is unconstitutional, and any and all claims that
the statement of facts provided herein is insufficient to support
defendant’s plea of guilty.
LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

17. Defendant agrees that, provided the Court imposes a
sentence within or below the range corresponding to an offense level
of 8 and the criminal history category calculated by the Court,
defendant gives up the right to appeal all of the following: (a) the
procedures and calculations used to determine and impose any portion
of the sentence; (b) any term of imprisonment imposed by the Court;
(c) the fine imposed by the Court, provided it is within the
statutory maximum; (d) to the extent permitted by law, the
constitutionality or legality of defendant’s sentence, provided it is
within the statutory maximum; (e) the amount and terms of any
restitution order; (f) the term of probation or supervised release
imposed by the Court, provided it is within the statutory maximum;
and (g) any of the following conditions of probation or supervised
release imposed by the Court: the conditions set forth in General
Order 18-10 of this Court; the drug testing conditions mandated by 18
U.S.C. §§ 3563 (a) (5) and 3583(d); and the alcohol and drug use
conditions authorized by 18 U.S.C. § 3563(b) (7).

18. The USAO agrees that, provided all portions of the sentence
are at or below the statutory maximum specified above, the USAO gives

up its right to appeal any portion of the sentence, with the

10

 
LO

11

12

13

14

15

16

17-

18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:19-cr-00208-DOC Document8 Filed 12/12/19 Page 11o0f21 Page ID #:26

exception that the USAO reserves the right to appeal the amount of

restitution ordered.

RESULT OF WITHDRAWAL OF GUILTY PLEA :

 

19. Defendant agrees that if, after entering a guilty plea
pursuant to this agreement, defendant seeks to withdraw and succeeds
in withdrawing defendant’s guilty plea on any basis other than a
claim and finding that entry into this plea agreement was
involuntary, then (a) the USAO will be relieved of all of its
obligations under this agreement; and (b) should the USAO choose to
pursue any charge that was either dismissed or not filed as a result
of this agreement, then (i) any applicable statute of limitations
will be tolled between the date of defendant’s signing of this
agreement and the filing commencing any such action; and
(ii) defendant waives and gives up all defenses based on the statute
of limitations, any claim of pre-indictment delay, or any speedy
trial claim with respect to any such action, except to the extent
that such defenses existed as of the date of defendant’s signing this
agreement.

RESULT OF VACATUR, REVERSAL OR SET-ASIDE

20. Defendant agrees that if the count of conviction is
vacated, reversed, or set aside, both the USAO and defendant will be
released from all their obligations under this agreement.

EFFECTIVE DATE OF AGREEMENT

 

21. This agreement is effective upon signature and execution of
all required certifications by defendant, defendant’s counsel, and an

Assistant United States Attorney.

11

 
10
11
12
13
14
15
16
17
18
19
20
21

(22
23
24
25
26
27

28

 

 

Case 8:19-cr-00208-DOC Document8 Filed 12/12/19 Page 12o0f21 Page ID#:27

BREACH OF AGREEMENT

 

22. Defendant agrees that if defendant, at any time after the
signature of this agreement and execution of all required
certifications by defendant, defendant’s counsel, and an Assistant
United States Attorney, knowingly violates or fails to perform any of
defendant’s obligations under this agreement (‘a breach”), the USAO
may declare this agreement breached. All of defendant’s obligations
are material, a single breach of this agreement is sufficient for the
USAO to declare a breach, and defendant shall not be deemed to have
cured a breach without the express agreement of the USAO in writing.
If the USAO declares this agreement breached, and the Court finds
such a breach to have occurred, then: (a) if defendant has previously
entered a guilty plea pursuant to this agreement, defendant will not
be able to withdraw the guilty plea, and (b) the USAO will be
relieved of all its obligations under this agreement.

23. Following the Court’s finding of a knowing breach of this
agreement by defendant, should the USAO choose to pursue any charge
that was either dismissed or not filed as a result of this agreement,
then: .

a. Defendant agrees that any applicable statute of
limitations is tolled between the date of defendant’s signing of this
agreement and the filing commencing any such action.

b. Defendant waives and gives up all defenses based on
the statute of limitations, any claim of pre-indictment delay, or any
speedy trial claim with respect to any such action, except to the

extent that such defenses existed as of the date of defendant’s

signing this agreement.

12

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23
24
25
26
27

28

 

 

Case 8:19-cr-00208-DOC Documents Filed 12/12/19 Page 13 of 21 Page ID #:28

om Defendant agrees that: (1) any statements made by
defendant, under oath, at the guilty plea hearing (if such a hearing
occurred prior to the breach); (ii) the agreed to factual basis
statement in this agreement; and (iii) any evidence derived from such
statements, shall be admissible against defendant in any such action
against defendant, and defendant waives and gives up any claim under
the United States Constitution, any statute, Rule 410 of the Federal
Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal
Procedure, or any other federal rule, that the statements or any
evidence derived from the statements should be suppressed or are
inadmissible.

COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

 

OFFICK NOT PARTIES

 

24. Defendant understands that the Court and the United States
Probation and Pretrial Services Office are not parties to this
agreement and need not accept any of the USAO’s sentencing
recommendations or the parties’ agreements to facts or sentencing
factors.

25, Defendant understands that both defendant and the USAO are
free to: (a) supplement the facts by supplying relevant information
to the United States Probation and Pretrial Services Office and the
Court, (b) correct any and all factual misstatements relating to the
Court’s Sentencing Guidelines calculations and determination of
sentence, and (c) argue on appeal and collateral review that the
Court’s Sentencing Guidelines calculations and the sentence it
chooses to impose are not error, although each party agrees to
maintain its view that the calculations in paragraph 12 are

consistent with the facts of this case. While this paragraph permits

13

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:19-cr-00208-DOC Document8 Filed 12/12/19 Page 14o0f21 Page ID #:29

both the USAQ and defendant to submit full and complete factual
information to the United States Probation and Pretrial Services
Office and the Court, even if that factual information may be viewed
as inconsistent with the facts agreed to in this agreement, this
paragraph does not affect defendant’s and the USAO’s obligations not
to contest the facts agreed to in this agreement.

26. Defendant understands that even if the Court ignores any
sentencing recommendation, finds facts or reaches conclusions
different from those agreed to, and/or imposes any sentence up to the
maximum established by statute, defendant cannot, for that reason,
withdraw defendant’s guilty plea, and defendant will remain bound to
fulfill all defendant’s obligations under this agreement. Defendant
understands that no one -—- not the prosecutor, defendant’s attorney,
or the Court ~- can make a binding prediction or promise regarding
the sentence defendant will receive, except that it will be within
the statutory maximum.

NO ADDITIONAL AGREEMENTS

 

27. Defendant understands that, except as set forth herein,
there are no promises, understandings, or agreements between the USAO
and defendant or defendant’s attorney, and that no additional
promise, understanding, or agreement may be entered into unless ina

writing signed by all parties or on the'record in court.

14

 

 
WwW N

- 10

11
12
13
14
15
16
17
18
19
20
21

22

23

24
25
26
27

28

a0)

se 8:19-cr-00208-DOC Documents Filed 12/12/19 Page 15 of 21 Page ID #:30

PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

28. The parties agree that this agreement will be considered

part of the record of defendant’s guilty plea hearing as if the

entire agreement had been read into the record of the proceeding.

AGREED AND ACCEPTED

UNITED STATES ATTORNEY’S OFFICE
FOR THE CENTRAL DISTRICT OF
CALIFORNIA

NICOLA T. HANNA
United States Attorney

/s/ Vibhav Mittal

December 9, 2019

 

 

VIBHAV MITTAL
Assistant United States Attorney

> -73

Date

219 li4,

 

 

YAOWALUCK PONGSAMART
Oe
DIANE BAS

Attorney tor Defendant YAOWALUCK
PONGSAMART

 

 

15

Date

izle/iq

 

Date

 
Case 8:19-cr-00208-DOC Document8 Filed 12/12/19 Page 16o0f21 Page ID#:31

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

 

CERTIFICATION OF DEFENDANT

I have read this agreement in its entirety. This agreement has
been read to me in Thai, the language I understand best. I have had
enough time to review and consider this agreement, and I have
carefully and thoroughly discussed every part of it with my attorney.
I understand the terms of this agreement, and I voluntarily agree to
those terms. I have discussed the evidence with my attorney, and my
attorney has advised me of my rights, of possible pretrial motions
that might be filed, of possible defenses that might be asserted
either prior to or at trial, of the sentencing factors set forth in
18 U.S.C. § 3553(a), of relevant Sentencing Guidelines provisions,
and of the consequences of entering into this agreement. No
promises, inducements, or representations of any kind have been made
to me other than those contained in this agreement. No one has
threatened or forced me in any way to enter into this agreement. I
am satisfied with the representation of my attorney in this matter,
and I am pleading guilty because I am guilty of the charge and wish
to take advantage of the promises set forth in this agreement, and

not for any other reason.

S477 ia le liq.

 

 

YAOWALUCK PONGSAMART Date
Defendant

16

 
Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

se 8:19-cr-00208-DOC Document8 Filed 12/12/19 Page 17 of 21 Page ID #:32

CERTIFICATION OF INTERPRETER

 

I, , am fluent in the written and spoken English and
Thai languages. I accurately translated this entire agreement from

English into Thai to defendant YAOWALUCK PONGSAMART on this date.

 

 

 

INTERPRETER Date

CERTIFICATION OF DEFENDANT'S ATTORNEY

 

I am YAOWALUCK PONGSAMART’s attorney. I have carefully and
thoroughly discussed every part of this agreement with my client.
Further, I have fully advised my client of her rights, of possible
pretrial motions that might be filed, of possible defenses that might
be asserted either prior to or at trial, of the sentencing factors
set forth in 18 U.S.C. § 3553(a), of relevant Sentencing Guidelines
provisions, and of the consequences of entering into this agreement.
To my knowledge: no promises, inducements, or representations of any
kind have been made to my client other than those contained in this
agreement; no one has threatened or forced my client in any way to
enter into this agreement; my client’s decision to enter into this
agreement is an informed and voluntary one; and the factual basis set
forth in this agreement is sufficient to support my client’s entry of
a guilty plea pursuant to this agreement.

LOGian /2/ 5/9

DIANE BASS Date
Attorne¥Y for Defendant YAOWALUCK
PONGSAMART

17

 

 
10
il
12
13
14
15
16
17
18
19
20
21

22 |

24

25 |.
‘| PONGSAMART

26,

27°

28°

 

 

Case 8:19-cr-00208-DOC Document8 Filed 12/12/19 Page 18o0f21 Page ID #:33

CERTIFICATION OF INTERPRETER

SUPACHA) PRASERTAMONG ;
I, _.. am fluent in the written and spoken English and

 

Thai languages. I accurately translated this entire agreement from

English into Thai to defendant YAOWALUCK PONGSAMART on this date.

ass ZT | )2-07-ho/9

 

 

 

INTERPRETER Date

«

CERTIFICATION OF DEFENDANT’S ATTORNEY

 

I am YAOWALUCK PONGSAMART’s attorney. I have carefully and
thoroughly discussed every part of this agreement with my client.
Further, I have fully advised my client of her rights, of possible
pretrial motions that might be filed, of possible defenses that might
be asserted either prior to or at trial, of the sentencing factors.
set forth in 18 U.S.C. § 3553(a), of relevant Sentencing Guidelines
provisions, and of the consequences of entering into this agreement.
To my knowledge: no promises, inducements, or representations of any
kind have been made to my client other than those contained in this
agreement; no one has threatened or forced my client in any way to
enter into this agreement; my client’s decision to enter into this
agreement is an informed and voluntary one; and the factual basis set
forth in this agreement is sufficient to support’ my client’s entry of

a guilty plea pursuant to this agreement.

 

 

DIANE BASS es Date
Attorney for Defendant YAOWALUCK

17

 
' Case 8:19-cr-00208-DOC Document8 Filed 12/12/19 Page 19o0f21 Page ID#:34

EXHIBIT A
10

11

12

13

14

15

16

17

18 |

19

20

21

22

23

24

25

26

27

28

Case 8:19-cr-00208-DOC Document8 Filed 12/12/19 Page 20 0f 21 Page ID #:35

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, SA CR No.
Plaintiff, INFORMATION
Vv. [18 U.S.C. § 1001(a) (2): False

Statements to Government Agency]
YAOWALUCK PONGSAMART,

Defendant.

 

 

 

 

The United States Attorney charges:

[18 U.S.C. § 1001 (a) (2)]

On or about October 18, 2017, in Orange County, within the
Central District of California, in a matter within the jurisdiction
of the executive branch of the government of the United States,
specifically, the United States Postal Service-Office of Inspector
General (“USPS-OIG”), defendant YAOWALUCK PONGSAMART knowingly and
willfully made the following materially false, fictitious, and
fraudulent statements and representations to the USPS-OIG:

a. Defendant PONGSAMART falsely stated that she never
worked at the restaurants in Orange County, California that she
owned. In fact, as defendant PONGSAMART knew at the time she made

the statement, defendant PONGSAMART: worked at her restaurants during

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:19-cr-00208-DOC Document 8 Filed 12/12/19 Page 21 of 21 Page ID #:36

the day time, including serving customers and taking and negotiating
catering orders.

| b. Defendant PONGSAMART falsely stated that she only went
to the restaurants in Orange County, California that she owned at
night when the restaurants: were busy. In fact, as defendant
PONGSAMART knew at the time she made the statement, defendant
PONGSAMART worked at her restaurants during the day time, including
serving customers and taking and negotiating catering orders.

NICOLA T. HANNA
United States Attorney

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

BENJAMIN R. BARRON
Assistant United States Attorney
Chief, Santa Ana Branch Office

VIBHAV MITTAL

Assistant United States Attorney

Deputy Chief, Santa Ana Branch
Office

 
